Citation Nr: 0002008	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1951 to 
August 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision in 
which the RO denied service connection for, among other 
things, "arthritis ... bilateral hips."  In June 1997, the 
undersigned Member of the Board conducted a hearing at the RO 
on matters including entitlement to service connection for 
arthritis of the left hip.  Based upon statements from the 
veteran contained in the claims folder, a question was raised 
as to whether the veteran wished to withdraw his appeal on 
the issue of entitlement to service connection for 
degenerative arthritis of the left hip.  The Board remanded 
the case in September 1999 to clarify that issue.  By letter 
of October 8, 1999, the RO asked the veteran clarify whether 
he wanted to withdraw his claim involving the left hip; he 
was advised that if no response was received, his appeal on 
the issue of entitlement to service connection for 
degenerative arthritis of the left hip would continue.  The 
veteran did not reply to the October 1999 letter from the RO 
and, as no written withdrawal of the claim for entitlement to 
service connection for degenerative arthritis of the left hip 
was received, the case has now been returned to the Board for 
further appellate consideration.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
current degenerative arthritis of the left hip and the 
veteran's military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for degenerative arthritis of the left 
hip.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  If degenerative arthritis of the left hip becomes 
manifest to a degree of 10 percent or more within one year 
after discharge from service, it may be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
degenerative arthritis of the left hip.  A well-grounded 
claim is one that is plausible.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
Id.  A well-grounded claim requires more than an allegation; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

As noted in the prior remand, the veteran had initially 
submitted a claim of entitlement to service connection for 
"arthritis," secondary to his service-connected residuals 
of shell fragment wounds.  The claim mentioned nothing 
regarding arthritis of his left hip.  VA examination in 
December 1993, for the first time, reported some discomfort 
on the extreme range of motion in the left hip, but no 
diagnosis of arthritis of the left hip was made.  
Nevertheless, the initial rating decision and subsequent 
documentation during the development of the appeal continued 
to address the veteran's claim as one for service connection 
for degenerative arthritis of the veteran's "bilateral 
hips."

Two separate statements from the veteran raised a question as 
to whether he intended to pursue a claim for entitlement to 
service connection for degenerative arthritis of the left 
hip.  During the November 1995 RO hearing, the veteran 
indicated that he did not have arthritis of his left hip and 
that his left hip did not hurt him.  He also stated that if 
"anything [was] there" he did not know if it was related to 
service, that he was "only" testifying about his right hip, 
and that he was "not claiming arthritis of the left hip 
[italics added]."

A private medical report dated in January 1997 from the 
Orthopedic Associates of Southwestern Ohio noted that the 
veteran had arthritis in the right hip; there was no 
diagnosis of arthritis in the left hip.

During hearing before the undersigned member of the Board in 
June 1997, the veteran testified that a VA had told him that 
he had arthritis in "the hip." [Transcript, page 3].  There 
was no testimony as to which hip the veteran was referencing.

On VA examination in April 1998, the veteran did not report 
any complaints involving the left hip.  Nonetheless, based on 
reports of x-rays taken in conjunction with the examination, 
the diagnostic impression included early degenerative changes 
of the left hip.  Although x-rays of the right hip revealed 
some retained shell fragments, x-rays of the left hip did 
not.

On March 10, 1999, the RO entered a decision granting service 
connection for traumatic arthritis of the right hip and 
denying service connection for degenerative arthritis of the 
left hip.  On March 12, 1999, the RO sent the veteran a SSOC, 
informing him that service connection for arthritis of his 
left hip had been denied.  In a statement dated March 16, 
1999, the veteran responded to that SSOC, saying "[i]t was 
not the left hip.  It is the right hip that is damaged.

As noted above, the veteran was asked in March 1999, and 
again pursuant to the September 1999 Board remand, whether he 
intended to withdraw his appeal on the issue of entitlement 
to service connection for degenerative arthritis of the left 
hip.  He did not respond and, on the assumption that he 
wishes to continue his appeal, the Board will proceed.

Following a review of the entire claims folder, the Board 
finds that the veteran has not presented a well-grounded 
claim of service connection for degenerative arthritis of the 
left hip.  The veteran's service medical records are negative 
for treatment or diagnosis of degenerative arthritis of the 
left hip or any condition involving treatment of the left 
hip; hence, the regulatory provisions pertaining to service 
connection for a condition shown in service are not 
applicable.  Furthermore, post-service medical records are 
negative for any complaints, treatment or diagnosis of 
disability involving the left hip until December 1993, at 
which time a VA examination report noted discomfort on 
extreme range of motion in both hips (although no diagnosis 
of any left hip condition was then made).  While, as noted 
above, the VA examination in April 1998 included a diagnosis 
of early degenerative changes of the left hip, such is well 
beyond the one-year presumptive period for arthritis, and 
there is no medical indication that the veteran, in fact, had 
arthritis to any degree within the presumption period.  
Finally, there is no medical evidence to indicate that left 
hip arthritis is in any way related to any incident of 
service, to include any injury from gunshot wounds therein 
(specific evidence of a gunshot wound of the left hip in 
service is not shown).  In short, there is no competent 
medical evidence of a nexus between that condition and 
service.  In the absence of such evidence, the claim is not 
plausible.

Furthermore, to whatever extent that the veteran's actions in 
not explicitly withdrawing this issue from appeal may be 
construed as attempting to suggest the existence of a 
relationship between a current left hip disability and 
service, the Board notes that neither he nor his 
representative (layman not shown to have the appropriate 
medical training and expertise) is competent to render such 
an opinion on a medical matter.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  See also King v. Brown, 5 Vet. 
App. 19, 21 (1993) (there is no presumption that assertions 
advanced the in support of the claim are true for purposes of 
the well-grounded claim analysis where the assertion is 
beyond the competence of the one making the assertion.)

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim of entitlement 
to service connection for otitis media, the VA is under no 
duty to assist him in developing the facts pertinent to that 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put 
the VA on notice that any additional relevant evidence may 
exist which, if obtained, would well ground the appellant's 
claim of entitlement to service connection.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board notes that the RO has denied the claim for service 
connection for degenerative arthritis of the left hip as not 
well grounded; hence, there is no prejudice to the Board 
doing likewise.  Furthermore, inasmuch as the RO provided the 
veteran with the legal requirement of submitting a well-
grounded claim in the March 1999 SSOC, and has clearly 
explained the basis for the denial of the claim, the Board 
also finds that the duty to inform him of the evidence needed 
to support his claim has been met.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for degenerative arthritis of the left hip is 
denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




 

